UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 95-7390



In Re: RONALD FLOYD JACKSON,

                                                         Appellant,


CHARLES LEE STUBBS,
                                                         Plaintiff,

          versus


CHARLES E. FOLEY, Sheriff of Marlboro County;
COUNTY OF MARLBORO, Respondeat Superior; RUSTY
PARRISH, Deputy Sheriff; CHARLES LEMMON,
Deputy Sheriff; HENRY ABRAHAM, Deputy Sheriff;
EARL HOOD, Warden, Marlboro County Jail,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph R. McCrorey, Magistrate Judge.
(CA-92-2165-3-20BC)


Submitted:   May 16, 1996                   Decided:   May 29, 1996


Before RUSSELL, LUTTIG, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.
Ronald Floyd Jackson, Appellant Pro Se.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:
     Appellant appeals from the district court's order declining to

substitute the Appellant for the deceased plaintiff in this action.

We have reviewed the record and the district court's opinion and

find no reversible error. Accordingly, we deny Appellant's motion

to proceed in forma pauperis and dismiss on the reasoning of the

district court. Jackson v. Foley, No. CA-92-2165-3-20BC (D.S.C.

July 18, 1995). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials
before the court and argument would not aid the decisional process.




                                                         DISMISSED




                                2